Fuse Science Technology Provides Superior Roll-On Alternative for $1.7 Billion
Hormone Replacement Category

 

Miami Lakes, FL – June 27, 2013 – Fuse Science, Inc. (OTCQB: DROP)
(www.fusescience.com), a consumer products and delivery technology company that
is developing new, patent-pending technologies poised to redefine how consumers
receive energy, medicines, vitamins and minerals announced today additional
information regarding the results of their latest research that has emerged from
continued clinical analysis during due diligence of the Company’s technology as
part of the active M&A process. Fuse Science’s proprietary technology has
demonstrated the successful delivery of Estradiol in a roll-on application at
therapeutic levels through the epidermis.

 

Millions of women in the United States suffer from hormonal imbalance, whether
it is early menopause, peri-menopause symptoms or premenstrual symptoms. The
side effects of these hormone imbalances include hot flashes, night sweats,
trouble sleeping and weight gain. All of these side effects are concerning to
most aging women.

 

Hormone replacement therapies (“HRT”) with Estradiol and Estrogen for
post-menopausal women and other hormone treatments are most commonly delivered
via oral administration or a transdermal patch application. Now, Fuse Science
has successfully demonstrated that its technology offers the ability to deliver
Estradiol through the epidermis in a simple roll-on application. We believe that
this alternative affords a significant benefit over the challenges of oral
administration and limitations of patch delivery. Recent research data shows
that Fuse Science’s technology can deliver the required (and even higher) levels
of Estradiol for a 24 hour period, without any optimization. Further, the
roll-on is applied to the smallest surface area required for delivery of a
transdermal HRT, providing a huge benefit and convenience for patients. Fuse
Science recognizes that these research results are of particular interest in
establishing new areas of growth for this major pharmaceutical category and
believes that its proprietary technology provides an enhanced delivery option,
superior ease of use, and the expansion of therapeutic possibilities in this
$1.7 billion product category.

 

As a result, Fuse Science has expanded strategic talks to the leading producers
of Estrodial in the hormone replacement category, as part of the company’s
structured active M&A and licensing process.

 

The full research report on the Estradiol hormone delivery results can be found
by visiting this link: http://ir.stockpr.com/fusescience/clinical-research and
clicking on the May 31, 2013 study.

 

About Fuse Science, Inc.

Fuse Science, Inc. (OTCQB: DROP), is an innovative consumer products and
delivery technology company based in Miami Lakes, Florida. Fuse Science holds
the rights to new, patent-pending technologies poised to redefine how consumers
receive energy, medicines, vitamins and minerals. The Company maintains the
rights to sublingual and transdermal delivery systems for bioactive agents that
can now, for the first time, effectively encapsulate and charge many varying
molecules in order to produce complete product formulations which can bypass the
gastrointestinal tract and enter the blood stream directly - all in a
concentrated "DROP" form that is simply applied under the tongue. The Fuse
Science technology is designed to accelerate conveyance of medicines or
nutrients relative to traditional pills and liquids and can enhance how
consumers receive these products. Information about Fuse Science is available
online at www.fusescience.com and www.poweredbyfuse.com or by calling
305-503-FUSE (3873).

 



 

 

 

 

For Fuse Science news as it happens, follow @FuseScience on Twitter and Like Us
on Facebook!

 

Get all Fuse Science corporate updates sent directly to you; sign up for Fuse
News Alerts HERE.

 

For more information: To schedule an interview: Fuse Science, Inc. Gus DeQuesada
Investor Relations Michelsen Advertising Direct: (305) 503-3873, Ext. 2
C-305-733-1410 / 786-488-7138 Email: ir@fusescience.com
prnews@michelsenadvertising.com

 



 

